t c memo united_states tax_court greg mcintosh and sheila r mcintosh petitioners v commissioner of internal revenue respondent docket no filed date greg mcintosh and sheila r mcintosh pro sese paul l dixon for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case is before the court on petitioners’ motion for award of administrative and litigation costs filed pursuant to sec_7430 and rule all references to sec_7430 are to that section as in effect at the time the petition was filed unless otherwise stated all - - other section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent has filed a response to petitioners' motion respondent agrees that petitioners a have substantially prevailed with respect to the amount in controversy b meet the net_worth requirements as provided by law c have exhausted their administrative remedies d have not unreasonably protracted the administrative or court proceedings and e have claimed a reasonable amount of costs respondent does not agree however that his positions in the administrative or court proceedings were not substantially justified the issue for decision therefore is whether respondent's positions in the underlying proceedings were substantially justified although petitioners initially requested a hearing in this case the parties have agreed upon a stipulation of facts we conclude that a hearing is not necessary to decide this motion see rule a accordingly we rule on petitioners' motion for administrative and litigation costs on the basis of the parties' submissions and the record in this case petitioners resided in shasta lake california at the time they filed their petition - - findings_of_fact petitioners were notified by letter dated date addressed to their accountant william brown that their federal_income_tax returns for and were to be examined by the internal_revenue_service irs at the same time the irs issued a form_4564 information_document_request idr related to those years' returns petitioners' federal_income_tax return for was already under examination by the irs and some of the information listed in the idr of date relates to tax_year the idr was directed at obtaining books_and_records concerning petitioners' home-building income and expenses for through reported on schedules c profit or loss from business underlying documentation of various schedule c items business and personal bank statements and canceled checks for through date and documentation for the sale of a personal_residence and for real_estate_taxes for on date the irs issued another idr requesting essentially the same information except with more specificity for certain schedule c items on date the examining agent met with mr brown and greg mcintosh petitioner at the meeting petitioner discussed his wage activities and his schedules c activity petitioner was employed as a dispatcher from date through date and was unemployed between date and date between may and q4e- date petitioner was a firefighter in date petitioner worked at saint elizabeth's in red bluff petitioner told the examiner that he was also in the business of building and selling houses before petitioners had not been involved in building houses it was determined that petitioners did not have a contractor's license and performed no contracting work personally they worked through subcontractors petitioners maintained no set of books and failed to provide an accounting of the expenses associated with their home-building activity petitioner however did present some folders containing receipts and canceled checks related to the building of a house on montana avenue in shasta lake california and to the construction of a house on vallecito street in shasta lake california among the items in the folders was a canceled check in the amount of dollar_figure payable to the us bank in petitioners in a part sale and part gift transaction acquired land located pincite vallecito street in shasta lake california vallecito property from sheila mcintosh's parents they had a house built on the property that they sold in petitioners reported on schedule c the income and expenses from the vallecito property they acquired another piece of property the oasis road property from a grandmother on which they built a house they intended to sell but had not sold at the time of the income_tax examination - petitioners bought no property from unrelated third parties on which to build houses for sale after the date meeting with petitioner and mr brown the examining agent made no further request for the items included in the previously issued idr's but did make certain third parties contacts on date the irs issued to petitioners a report of proposed adjustments to their federal income taxes for and the examining agent's letter enclosing the report states that she obtained information indicating that petitioners had lived on the vallecito property and concludes that i have not received adequate information to justify that you are ina business the letter further informs petitioners that the loss for has been disallowed and the small profit for has been reversed out mr brown met with the examining agent to discuss the proposed adjustments and later provided the agent some additional information the additional information was in the form of a letter with enclosures dated date the letter primarily addresses the issue of whether the vallecito property was petitioners' personal_residence or was held_for_sale in the ordinary course of business the letter recites petitioners' position that it was not their personal_residence petitioners admit in the letter however that they used the vallecito property as an office from february to date that they -- - stored their furniture in the house that the property was occupied by petitioners' cousin from date through date and that the house was covered by a homeowner's insurance_policy in their names the letter however enclosed other letters written by third parties that were intended to show that petitioners had not used the house as a personal_residence respondent on the other hand had obtained third party information suggesting that petitioners had resided in the vallecito property respondent also obtained a real_estate transfer disclosure statement signed by petitioners on date indicating that the sellers petitioners were occupying the property on date the examining agent asked petitioners to agree to extend the period for the assessment of income_tax through mr brown in a letter dated date petitioners declined to extend the period for assessment a statutory_notice_of_deficiency for the years and along with a very detailed explanation of the items of adjustment to petitioners’ income was issued on date mr brown sent to the irs a letter dated date with enclosures the enclosures were intended to be documentation for two issues that were raised in the notice_of_deficiency and one issue being raised by the taxpayers among the enclosures was documentation showing that petitioners had in date contracted to sell the vallecito property to petitioners's cousin and his wife keith and renee mcintosh in addition petitioners provided verification for property taxes paid in and legal and professional fees paid in the enclosures further included a copy of an escrow statement dated date from the fidelity national title insurance_company of california fidelity national for property address ap crediting petitioners with a deposit of dollar_figure the same amount as the us bank check mentioned above petitioners also enclosed a copy of a handwritten receipt to petitioners from fidelity national dated date in the amount of dollar_figure naming us bank as maker the items were submitted as verification of a portion of the cost_of_goods_sold claimed on the schedules c for the petition in this case was filed on date the court filed respondent's answer on date mr brown faxed additional information to the irs office of appeals appeals on date the information was related to petitioners' tax_year mr brown settled the tax issues with the irs and he considered the auto property taxes and insurance issues to be carryover issues from the settlement to in a letter to mr brown dated date appeals requested additional information about the settlement of the carryover adjustments and additional information to verify insurance and interest_expenses appeals also requested - - additional information on the vallecito property including verification that the escrow statement referencing the dollar_figure deposit related to the vallecito property and not to another the letter also states that there appears to be conflicting evidence as to whether the taxpayers resided in the vallecito property on date appeals faxed to mr brown an offer in settlement of the disputed items for the and tax years a number of items were included in the settlement among those agreed upon was the cost_of_goods_sold adjustment for of dollar_figure it was reduced by dollar_figure the us bank check amount of dollar_figure less dollar_figure of expenditures previously allowed as capital items that for settlement purposes were to be allowed as expense deductions in under the proposed settlement the adjustment for legal and professional fees of dollar_figure would be conceded by the irs as well as the utilities adjustment of dollar_figure for the letter makes an inguiry as to what is the additional dollar_figure of utilities that same day the parties participated in a telephone conference regarding the settlement offer a revised settlement offer was accepted on date on date the court issued its notice setting petitioners' case for trial at the date trial calendar in reno nevada the documents embodying the settlement agreement were signed by petitioners on february returned to - respondent's counsel march and signed by respondent's counsel and sent to the tax_court on date under the settlement agreement between the parties the amounts proposed in the appeals letter of date for cost_of_goods_sold and legal and professional fees for were accepted the utilities expense adjustment for of dollar_figure was reduced by dollar_figure under the agreement the parties have stipulated that petitioners take the position that respondent was not substantially justified in making adjustments to petitioners' a deduction of certain utilities expenses for b deduction of a portion of car and truck insurance office and utilities expenses for c claim of a portion of cost_of_goods_sold for and d deduction of legal and professional fees for opinion we apply sec_7430 as most recently amended by congress in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 however the amendments made by rra to sec_7430 apply only to costs incurred or services performed after date see id sec_3101 112_stat_729 to the extent the claimed costs were incurred on or before date we shall apply sec_7430 as amended by the taxpayer_relief_act_of_1997 publaw_105_34 secs 111_stat_1038 requirements under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 a only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a respondent concedes that petitioners have satisfied the requirements of sec_7430 a petitioners have nevertheless failed to qualify as the prevailing_party if respondent can establish that respondent's position in the administrative and court proceedings was substantially justified see sec_7430 b substantial justification the commissioner's position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified 'if a reasonable person could think it correct' 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner took his position see maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable see 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession remains a factor to be considered see powers v commissioner t c - - affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by respondent as of the date of the notice_of_deficiency see sec_7430 b the position_of_the_united_states that must be examined in light of the substantial justification standard with respect to the recovery_of litigation costs is the position taken by respondent in the answer to the petition see 930_f2d_759 9th cir 861_f2d_131 5th cir ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 in the present case however we need not consider two separate positions because there is no indication that respondent's position changed between the issuance of the notice_of_deficiency on date and the filing of the answer to the petition on date see 106_tc_76 in order to decide whether respondent's position was substantially justified we must review the substantive merits of the case reasonable basis in fact petitioners do not suggest that respondent applied the wrong legal standard in taking positions on their documentation of cost_of_goods_sold for capitalized costs from legal and professional expenses for and utilities expenses for petitioners argue that respondent's positions on those adjustments were not reasonable in fact based on the evidence they presented as to that argument respondent asserts that it was incumbent upon petitioners to substantiate the amounts and purposes of the items claimed it is reasonable according to respondent not to concede adjustments until he has received and verified adequate substantiation for the items in question he therefore concludes that as to the four stated adjustments his position was reasonable when taken and appropriately conceded when substantiation was provided to appeals the court agrees taxpayers are required to maintain books_and_records in accordance with rules and regulations prescribed by the secretary see sec_6001 generally taxpayers must keep such permanent books of account or records including inventories sufficient to establish gross_income deductions or other matters required to be shown on the return sec_1_6001-1 income_tax regs accounting_records include the taxpayer's regular books and other records and data necessary to support entries on books and returns see sec_1_446-1 income_tax -- - regs such books_and_records should properly classify expenditures as between capital and expense see sec_1 a income_tax regs petitioners did not maintain a set of books and failed to provide an accounting of the expenses associated with their home- building activity although petitioners presented some folders containing receipts and canceled checks related to the building of the vallecito property they were intermingled with those from the construction of a personal home on montana avenue shasta lake california in an attempt to verify the amounts shown on petitioners' returns respondent's agent had to reconstruct the costs incurred in acquiring and constructing the vallecito property cost_of_goods_sold any amount claimed as cost_of_goods_sold must be substantiated see sec_6001 ranciato v commissioner tcmemo_1993_536 among the items in the folders presented by petitioners during the examination was a canceled check in the amount of dollar_figure payable to the us bank it was not readily apparent that the us bank check represented an amount associated with the cost of acquiring or constructing the vallecito property it was only after the notice_of_deficiency was issued on date that petitioners supplied on date a copy of an escrow statement indicating that petitioners had made a deposit for an unnamed property in the - amount of dollar_figure the property for which the escrow deposit was made was not identified in a way that was understandable to the examining internal revenue_agent property address ap appeals later requested on date identifying information for the purchase and sale of the vallecito property the identifying information must therefore have been received sometime after that date and after the date filing of respondent's answer in the case capitalized costs from during the examination of petitioners' federal_income_tax return respondent disallowed schedule c deductions for automobile expenses property taxes and insurance petitioners allege that there was an informal agreement to allow them to capitalize a portion of the costs and to allow deduction of them in the notice_of_deficiency for does not reflect such an informal agreement there is but scant evidence in the record of an informal agreement as alleged by petitioners it is not apparent what the terms of such an agreement may have been and it was by petitioners' own description an informal agreement after reviewing documents submitted by petitioners on date appeals agreed to allow petitioners to capitalize as part of the cost of the vallecito property a portion of the expenditures_for automobile expenses and property taxes legal and professional expenses respondent disallowed a deduction for a legal fee expense and a tax preparation fee expense for after consideration of information sent in by petitioners on date respondent conceded most of the adjustment utilities expenses on schedules c of their return petitioners claimed sec_547 as an expense for utilities at the vallecito property because respondent had evidence that petitioners had resided at the vallecito property he took the position that the utilities expense was a nondeductible personal living expense petitioners had submitted statements from individuals indicating that petitioners did not reside at the property as late as date appeals requested additional information concerning the occupation of the vallecito property for settlement purposes respondent conceded his position although the evidence remained ambiguous see creske v commissioner tcmemo_1990_318 affd 946_f2d_43 7th cir it was reasonable for respondent to make adjustments for items and to refuse to concede the adjustments until he had received and verified petitioners' substantiation for the amounts adjusted see beecroft v commissioner tcmemo_1997_23 simpson fin servs inc v commissioner tcmemo_1996_317 mcdaniel v commissioner tcmemo_1993_148 -- - we are persuaded that respondent's positions on the above issues were reasonable respondent's positions were based on petitioners' failure to fully substantiate or account for the respective items further the issues were settled within a reasonable_time after petitioners gave sufficient information to respondent see 854_f2d_263 7th cir affg tcmemo_1987_52 842_f2d_1005 8th cir affg tcmemo_1986_277 740_f2d_843 11th cir mcdaniel v commissioner supra reasonable basis in law according to petitioners respondent unreasonably determined that car and truck insurance office and utilities expenses totaling dollar_figure incurred in were not deductible expenses but instead must be capitalized into the cost of the vallecito property sold in petitioners appear to argue that respondent's position was legally infirm although their argument seems to be inconsistent with the informal agreement they urge for the treatment of similar expenses as capital expenditures although petitioners did not maintain a set of books and failed to provide an accounting of the expenses associated with their home-building activity they reported a reduction of dollar_figure of schedule c gross_receipts for cost_of_goods_sold in connection with their home-building activity for because - - of their lack of an accounting for costs respondent attempted to reconstruct them from petitioners' receipts and canceled checks in the reconstruction respondent included as cost_of_goods_sold dollar_figure of indirect_costs incurred in along with other verified vallecito costs of dollar_figure to arrive at a cost_of_goods_sold of dollar_figure an amount less than that reported on the return had respondent allowed the dollar_figure as expenses for the adjustment to cost_of_goods_sold for would have been larger by that amount the uniform_capitalization_rules of sec_263a require that all direct costs and certain indirect_costs allocable to certain property be included in inventory or capitalized if such property is not inventory_items that would not otherwise be taken into account’ in computing taxable_income may not be taken into account as costs allocable to property under sec_263a see sec_263a for settlement purposes after verification of the purpose of the dollar_figure check to the us bank appeals agreed that the dollar_figure in costs was associated with the construction or acquisition of the vallecito property sold in and is deductible as expenses for appeals cited as authority for the agreement the de_minimis_rule of the simplified_production_method of sec_1_263a-2 iv income_tax regs the ‘if for example an item of indirect_cost were not properly substantiated under sec_274 it would not be a proper cost under sec_263a see sec_1_263a-1 income_tax regs - - simplified_production_method may be elected for any trade_or_business as a method for determining costs allocable to ending inventories of produced and other eligible_property on hand at the end of the year see sec_1_263a-2 and income_tax regs the record in this case fails to show that petitioners ever made any such election or that they made any argument to respondent that they relied upon the above provision when reporting the expenses on their return for we find that respondent's position that the dollar_figure represented an amount that had to be capitalized into the cost of the vallecito property was a reasonable application of the law given the available facts and circumstances at the time that respondent took his position conclusion we find that respondent's positions on the disputed issues were reasonable positions sufficiently supported by the facts and circumstances in petitioners' case and the existing legal precedent see 487_us_552 because we find respondent's positions to have been reasonable we cannot find petitioners to be prevailing parties and their motion will therefore be denied to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
